Filed 10/11/18                                       Case 18-13252                                               Doc 30



                      Kristin Zilberstein, Esq. (200041)
                  1   Jennifer R. Bergh , Esq. (305219)
                      LAW OFFICES OF MICHELLE GHIDOTTI
                      5120 E. La Palma Ave. Ste. 206
                  2   Anaheim Hills, CA 92807
                      Tel: (949) 354-2601
                  3
                      Fax: (949) 200-4381
                      mghidotti@ghidottilaw.com

                  4
                      Attorneys for Secured Creditor
                      SRP 2014-15 LLC, its successors and assigns
                  5
                                                UNITED STATES BANKRUPTCY COURT
                  6
                                        EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                  7
                      In re:                                         )   Case No. 18-13252
                                                                     )
                  8                                                  )
                      Jennifer Silva,                                )   Chapter 13
                                           Debtor.                   )
                  9                                                  )   OPPOSITION OF SRP 2014-15 LLC, TO
                                                                     )   DEBTOR’S MOTION TO VALUE
                                                                     )   REAL PROPERTY, TREAT CLAIMS AS
                 10                                                  )   UNSECURED AND AVOID JUNIOR
                                                                     )   LIEN OF SRP 2014-15 LLC
                 11                                                  )
                                                                     )   Honorable Fredrick E. Clement
                                                                     )
                 12                                                  )   Date: November 1, 2018
                                                                     )   Time: 9:00 a.m.
                                                                     )   Courtroom: 11
                 13                                                  )   Place: U.S. Bankruptcy Court
                                                                     )          2500 Tulare Street
                                                                     )          Fresno, CA 93721
                 14

                 15
                               TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATES
                 16   BANKRUPTCY JUDGE, THE DEBTOR, DEBTOR’S COUNSEL, THE CHAPTER 13

                 17   TRUSTEE, AND ALL INTERESTED PARTIES:

                               COMES NOW, Secured Creditor, SRP 2014-15 LLC (hereinafter “Creditor”) and
                 18
                      files the within Opposition to the Motion (“Opposition”) of Debtor Jennifer Silva ( the
                 19   “Debtor”) to Value Real Property, Treat Claims as Unsecured and Avoid Junior Lien of SRP

                 20   2014-15 LLC (the “Motion”).

                 21




                                            OPPOSITION OF BRIO VENTURES, LLC TO DEBTORS’ MOTION.
Filed 10/11/18                                        Case 18-13252                                                   Doc 30




                  1

                                                         STATEMENT OF FACTS
                  2

                  3          1. On or about January 27, 2011, Debtor, for valuable consideration, made, executed

                  4   and delivered to Bank of the Sierra, a Home equity Line Credit Agreement and Disclosure (the

                  5   “Note”) with an original credit limit in the amount of $78,210.56 (the “Loan”).

                  6          2. Said Note is secured by a Deed of Trust (“Deed of Trust”), which encumbers the

                  7   Property dated January 27, 2011 and recorded February 7, 2011, as Document No.: 2011-

                      0007063 in the Official Records of Tulare County, California, naming Bank of Sierra, as the
                  8
                      Beneficiary.
                  9
                             3. Thereafter all beneficial interests in the Deed of Trust were assigned by Assignment
                 10
                      of Deed of Trust were assigned to SRP 2014-15 LLC.
                 11
                             4. Creditor holds all right, title and interest in the Note and Deed of Trust.
                 12          5. On or about August 8, 2018 Debtor filed a voluntary Petition under Chapter 13 of

                 13   the Bankruptcy Code in the United States Bankruptcy Court, Eastern District of California,

                 14   Case No.: 18-13252 (the “Instant Petition”).

                             6. On August 8, 2018, Debtor also filed a proposed Chapter 13 Plan in which Debtor
                 15
                      intends to strip Creditor’s lien and value Creditor’s claim at $0.00.
                 16
                             7. On October 3, 2018, Debtor filed the instant Motion to Value.
                 17
                             8. Debtor represents that the value of the Property is $255,825.00.
                 18          11. Debtors represents that there is a senior lien encumbering the Property, however no

                 19   senior lien holder has filed a Proof of Claim in this matter.

                 20          12. The deadline to file a Proof of Claim is October 17, 2018.

                             13. Creditor is in the process of obtaining an Appraisal to establish the value of the
                 21




                                           OPPOSITION OF BRIO VENTURES, LLC TO DEBTORS’ MOTION.
Filed 10/11/18                                         Case 18-13252                                                      Doc 30



                      Property as of August 8, 2018.
                  1
                                                                ARGUMENT
                  2

                             A. CREDITOR’S LIEN IS SECURED BY EQUITY IN REAL
                  3
                                 PROPERTY THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE
                  4
                                AND MAY NOT BE PROPERLY AVOIDED:
                             11 U.S.C. 506(a)(1) provides that a creditor has an allowed secured claim to the extent
                  5
                      of the creditor’s interest in the estate property, and an unsecured claim to the extent its claim
                  6
                      exceeds the value. 11 U.S.C. Section 506(d) provides that, to the extent that the lien secures a
                  7
                      claim against the debtors and it is not an allowed secured claim, such lien is void.
                  8
                             11 U.S.C. 1322(b)(2) provides that a plan may modify the rights of holders of secured
                  9
                      claims, other than a claim secured by a security interest in real property that is the debtor’s
                 10   principal residence. However, where a creditor's claim, which is seemingly secured only by an

                 11   interest in the debtor’s primary residence, is determined to be entirely unsecured pursuant to 11

                 12   U.S.C. Section 506, the lien is void. See In re Zimmer. 313 E.3d 1220 (9th Cir. 2002). The

                      reasoning stands under the 11 U.S.C. 1322(b)(2) that if the Court determines that the Creditor’s
                 13
                      lien is secured by any equity “in real property that is the debtor’s principal residence” then
                 14
                      creditor’s lien may not properly be stripped.
                 15
                             Creditor is in the process of obtaining an Appraisal of the Property. Creditor asserts
                 16
                      that the value of the Property exceeds the value owed to the senior lien holder. Creditor
                 17
                      requests a continuance to obtain an appraisal of the Property.
                 18
                                                               CONCLUSION
                 19
                      For each of the above reasons, Creditor requests that the Court:
                 20
                                     1. Deny the Debtors’ Motion in its entirety;
                 21




                                           OPPOSITION OF BRIO VENTURES, LLC TO DEBTORS’ MOTION.
Filed 10/11/18                                    Case 18-13252                                                   Doc 30




                  1               2. For a continuance of no less than 45 days for Creditor to obtain a valuation of

                                  the Property;
                  2
                                  3. For such other and further relief as the Court may deem just and proper.
                  3

                  4   DATED: October 11, 2018          LAW OFFICES OF MICHELLE GHIDOTTI

                  5                                     By: /s/ Kristin Zilberstein, Esq.
                                                        KRISTIN ZILBERSTEIN, ESQ.
                                                        Attorney for Secured Creditor SRP 2014-15 LLC
                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21




                                       OPPOSITION OF BRIO VENTURES, LLC TO DEBTORS’ MOTION.
